                                                         Case 2:19-mj-00150-RJK Document 1 Filed 03/01/19 Page 1 of 2 PageID# 1
                                                                                                                                       STATEMENT vr FHOBABLE CAUSE
       United States District Court                                                                                            (For issuance of an arrest warrant or sunmicns)
                    Violation Notice
      Viotatton KuTrSwr                          ioelName(i|i^                  OfltearNo.                        I state that on                         20          while exeicising my duties as »-
                                                                                                     or      law enforcement ofRoer in the                             District of
           6776456                                                                                   --sj
        YOU AR£ CHARGED WITH THE FOLLOWING VIOLATION
     OMa and         ofOSdma(nMMMM            Olteosa ChatBodI Q^R aUSC oStatoOode CD

 ffi ti n -9401                                O- l^raXl)                                            cn
                                                                                                     a>

     -yBOif la                                                     »•%"te
     OOeina* Desotpdon:PacRiai Basts(di Cliuse                                                    HAZIMTa




                                            Yv^iA5.& li-tcg.
       DEFENDANT(NFORH4ATid?71
                                                         First Name

     'n,rO                                                                                   ft




                                                                                                                 The fmegoing statement is liased upon:
           □ IF BOX A IS CHECKED. YOU                 r^iF BOX 8 IS CHECKB). YOU MUST                       o
               MUSTAPPEARINCOURT, see                  Aw     PAY AMOUNT iNDlCATB) BELOW                               my perswtal otiservation                      my perecnal Investigation
               MStmiCTIONS tsn tna d yeloiroapr)              OR APPEAR IN COURT.
                                                                                                            <
                                                              SEE OtrmjcnoMSteaeeckotifaiMieeM              CO         informaficm supplied to me from my feltowofncer's observaGon
                                                                                                            0)         other (explain above)
                                                                                   ForfsHure Amount         o
                                                                                                            ^Medaia under penalty of peijuryttwl ma intdflnason whicti I Itave let forth above and on
                                                                         ♦ $30 Processing Fee
                                                                                                            % face of this violation nolloe is true end corrscl tp the beef of r
                      PAY-miSAMOONT                      $ ^^t7^^oWCeltetarsl Due
                                            YOUR COURT DATE
           (H nd court appearance date w stiown. you twll be noiificd at your appeewnca dala by ntaa)
                                                                                                                                    Date (mm/dd/yyyy)                r's Signature
lO                                                                                                          ro
     CXant Address                                                              paie(mmMdiyyyy)
00                                                                                                          S^robable cause has tieen stated for the issuance of a warrant.
00
                                                                                TkneOthmm)

5^015                                                                                                                               Dale (rron/dd/yyyy)        U.S. Magistrate Judge
     My Signatura signiflea thsl i have n                                   . Btettoienfldiiaiaionorguia
     I prendse to eppeer tbr the heat^                                Id or pay the total coUttral due.
                                                                                                             HAZMAT'HacerdousmaCBrialinvelvedhiinadent PASSsSoriBorepSMersiei veWde;
                                                                                                             CDL ° Commsrosl diiweis Itense: CMV-CommefdtfveliicleinvoVedlninetdcnt
     X Ocftndanl Si^iature

      (Rev. OBOOIS)                           oietad-eve Copy
                                                                         Case 2:18-mj-01118-BO Document 1 Filetd 08/20/18 Page 1 of 2
Case 2:19-mj-00150-RJK Document 1 Filed 03/01/19 Page 2 of 2 PageID# 2
                                                                           OQ"Oxn"000"a>-o»o\M^\>oo Z3)oia coon




                                                  STATEMENT OF PROBABLE CAUSE
                                                    (For issuance of an anest warrant or summons)

                                        I state(hat on August20.2018 whBe exercising my duties as a law
                                        enforcement officer In the east^ OlstTtct of North Carolina

                                        At approximately 2101 hours, while on patrol within tfie boundary
                                          Cape Hatteras National Seashore, Officer Malionek and I.
                                       (^cer Betancourt were heading south bound on Highway 12 In
                                        the area of ramp 3ZI observed the drh/^ of a 2002 Blue Ford
                                        F1S0 later identified as, REID,Timothy D..throw a cigarette butt
                                        outside die(Aiver window with his hand. I puVad REID over on
                                        Highway 12 between lamp 32 and ramp 34.

                                        I issued REID a violation notice for 36 CFR 2.14(a)(1)Improper
                                        disposal of refuse litter.

                                        I gave REiD a vertral warning for facing to have the child In the
                                        back driver seat not wear her seatbett.

                                       VIOLATION NOTICE: 6776456




                                       The for^oftig statement is based upon:
                                       SI my personal observation     B     personal Investigation
                                       SI Infbrmafion supplied to me from my fellow ofiioer's observation
                                       □ other (exfMaln above) .

                                       I declare under pen^ty of peijury foat the InfonnaOon which I have set
                                       forth above and on die face of this violation notica is true and correct to
                                       the best of my knowledge.


                                       Executed on: D15) *
                                                          Date (mmfod/yyyy)           Officer's Slgnafore

                                       Pnobabie cause has been staled for the Issuance of a warrant

                                        Executed on:
                                                          Date (mm/dd^yyy)             U.S. Magistrate Judge




      Case 2:18-mj-01118-BO Document 1 Filed 08/20/18 Page 2 of 2
